Filed 7/30/21 St. John Armenian Church v. Divine Food and Catering CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 ST. JOHN ARMENIAN CHURCH                                            B298437
 et al.,                                                             (Consolidated with B302536)

           Plaintiffs and Appellants,                                (Los Angeles County
                                                                     Super. Ct. No. 18STCV02144)
           v.

 DIVINE FOOD AND CATERING,
 LLC, et al.,

           Defendants and Respondents.


      APPEALS from a judgment and an order of the Superior
Court of Los Angeles County, Randolph M. Hammock, Judge.
Affirmed.
      Kabateck, Brian S. Kabateck, Shant A. Karnikian; Greines,
Martin, Stein & Richland, Robert A. Olson and Nadia A. Sarkis
for Plaintiffs and Appellants.
      Grignon Law Firm, Margaret M. Grignon, Anne M.
Grignon; Susan Yu Law Group, Susan C. Yu and Eric M. Lode for
Defendants and Respondents.
       Plaintiffs and appellants St. John Armenian Church
(St. John) and Western Diocese of the Armenian Church (the
Diocese) (collectively, appellants) attempted to oust defendants
and respondents Divine Food and Catering, LLC (Divine) and
Petros Taglyan (Taglyan) (collectively, respondents) from a
banquet hall on church grounds.
       The trial court awarded possession of the hall to
respondents according to the terms of a written lease agreement.
It also ordered monetary sanctions against appellants due to
their repeated denials of the lease’s authenticity. Appellants
appeal from both decisions.
       While the operative written lease agreement was drafted
imprecisely, the trial court correctly relied upon extrinsic
evidence to determine that the parties’ objective was, indubitably,
for respondents to lease the church banquet hall facilities for food
service operations. Any other construction of this lease would be
absurd.
       The trial court also concluded that appellants’ principal
witness had testified falsely at trial in order to cover up the
existence of two written agreements. Granting unlawful detainer
under these circumstances would be fundamentally unfair.
Relatedly, the trial court properly exercised its discretion to
award sanctions against appellants. Therefore, we affirm.
                  FACTUAL BACKGROUND
      St. John is one of the parish churches in the Diocese, a
branch of the Armenian Apostolic Church. The church’s main
property is located at 1201 North Vine Street in Los Angeles,
California. St. John is headed by Priest Manoug Markarian
(Father Markarian), who is the church’s sole head priest and a
member of the diocesan council.




                                 2
      In 2003, parishioner Taglyan either gave or loaned the
Diocese and St. John $300,000 to rent out an adjacent property
located at 1219 North Vine Street. Taglyan also financed the
construction of a banquet hall on the property, and agreed to
undertake operation and maintenance of the hall.
      When the banquet hall opened, Taglyan asked his son’s
catering business, Divine, to take over the hall’s food service
operations. Although Divine first took possession of the hall in
2009, it did not enter into a written lease with the Diocese or
St. John until 2014.
      Taglyan negotiated Divine’s first lease with Father
Markarian, the parish priest for St. John, in 2014. The
agreement purported to lease 50 percent of the property at “1201
N Vine St” to Divine through October 1, 2021, in exchange for
$4,500 in monthly rent. Because the lease was backdated to the
opening of the banquet hall in October of 2007, this lease is
referred to as the 2007 lease.
      In 2015, Taglyan negotiated a new lease, superseding the
2007 lease. The new lease was also backdated, this time to 2009,
when Divine was formed. The 2009 lease extended Divine’s lease
term to 2039 and increased its monthly rent to $15,000. The
2009 lease also changed the description of the property leased. In
addition to providing the address of “1201 N. Vine St,” the 2009
lease also lists the corresponding parcel number, “5533-006-003.”
               PROCEDURAL BACKGROUND
A.   Unlawful Detainer Complaint
     On October 22, 2018, appellants filed an unlawful detainer
complaint against respondents to oust them from the property at
1207 and 1219 North Vine Street. The complaint characterized
Divine’s tenancy as subject to an oral, month-to-month lease with




                                3
both Divine and Taglyan.1 Appellants claimed to have entered
into the lease in October 2007, with a monthly rent of $6,300. In
their answer to the complaint, respondents denied all allegations
and alleged affirmative defenses, including assertions that the
complaint was barred by both the 2009 lease and by various
equitable defenses.
      On November 7, 2018, respondents served appellants with
requests for admission, asking appellants to admit, among other
things, that St. John had entered into the 2009 lease with Divine
and that Father Markarian had signed the 2009 lease on
St. John’s behalf. Nine days later, respondents served another
request for admission that the 2009 lease was genuine.
      On December 6, 2018, respondents issued a third and final
request for admissions, asking appellants to admit that the 2007
lease was genuine. Appellants uniformly denied each of these
requests, and questioned the authenticity of the 2007 and 2009
leases.
      On January 18, 2019, the case went to trial. The primary
issue was “whether there is an oral or written lease agreement,”
as characterization of the lease agreement would largely decide
whether Divine retained any possessory interest in the banquet
hall.
      The trial court heard testimony from numerous witnesses,
including Taglyan, handwriting experts, liquor license officials,


     1  Although Taglyan was never dismissed from the lawsuit,
he testified that he was not a tenant and disclaimed any
possessory interest in the banquet hall. This disqualifies him
from receiving possession in an unlawful detainer suit. (Code
Civ. Proc., § 1161 [stating that only tenants or their
representatives or assigns are subject to unlawful detainer].)




                                4
management and former employees at Divine, and Father
Markarian. All these witnesses testified to the circumstances
surrounding the creation of the 2007 and 2009 leases. Notably,
Father Markarian denied signing the 2007 and 2009 leases.
        When appellants’ counsel attempted to elicit testimony
about the discrepancy between the address listed on the leases
and the address of the banquet hall, Taglyan and other witnesses
testified that the church and the banquet hall were understood
by the parties to be included in the 1201 North Vine Street
address.
        At the end of the trial, the trial court’s oral statement of
decision concluded that “the bottom line is, both the leases were
valid and enforceable at the time of their execution . . . [¶] [a]nd
. . . that the [2009] lease . . . is the viable and acting lease
between the parties . . . .” The court also found, “by a
preponderance of the evidence,” that “Father [Markarian]
actually had the actual authority . . . to sign [the 2009 lease] on
behalf of both the plaintiffs.” The court opined “[i]t would be a
great manifest of injustice if these leases were invalid due to the
lack of authority and/or lack of waiver, estoppel, or ratification
by” appellants.
        The trial court subsequently entered judgment for
respondents, and awarded Divine “possession of the premises
located at . . . 1207 North Vine Street . . . and 1219 North Vine
Street.”
B.     Sanctions
       On April 17, 2019, respondents moved for cost of proof
sanctions based on appellants’ denials of the authenticity of the
2007 and 2009 leases. The trial court granted these sanctions,
totaling $43,400 in attorney fees and expert costs.




                                 5
                         DISCUSSION
A.     Unlawful Detainer
       Unlawful detainer statutes offer landlords “a summary,
expeditious way of getting back [their] property when a tenant
fails to pay the rent or refuses to vacate the premises at the end
of his tenancy.” (Nork v. Pacific Coast Medical Enterprises (1977)
73 Cal.App.3d 410, 413.) A defendant can defeat an unlawful
detainer suit by showing that he should “preserve his possession
as a tenant” or that the landlord should be “preclude[d] . . . from
recovering possession.” (Ibid.) Defendants may also “challenge
the existence of the landlord-tenant relationship” as
characterized by the landlord. (Id. at p. 414.)
       “In an appeal from an unlawful detainer judgment, ‘ “[w]e
review the trial court’s findings of fact to determine whether they
are supported by substantial evidence. [Citation.] To the extent
the trial court drew conclusions of law based upon its findings of
fact, we review those conclusions of law de novo. [Citation.]” ’
[Citation.]” (Palm Property Investments, LLC v. Yadegar (2011)
194 Cal.App.4th 1419, 1425-1426.)
       Appellants proposed four reasons why the trial court
wrongfully awarded possession of the banquet hall to
respondents: (1) the 2009 lease purported to lease a different
property; (2) the actual owner of the banquet hall was not a party
to the 2009 lease; and (3) respondents could not successfully raise
any equitable defenses to the unlawful detainer action. Because
we affirm the trial court’s decision that Divine is entitled to
retain possession of the banquet hall under the 2009 lease, we
need not address whether respondents could have maintained
any equitable defenses to unlawful detainer.




                                 6
      1.       The Property Descriptions in the 2009 Lease Include
               the Banquet Hall Property
      The central issue on this appeal is whether the property
described in the lease as being located at “1201 N. Vine St” and
the corresponding parcel number, “5533-006-003,” include the
banquet hall.
      “A lease must include a definite description of the property
leased . . . .” (Beckett v. City of Paris Dry Goods Co. (1939) 14
Cal.2d 633, 637; Action Apartment Assn. v. Santa Monica Rent
Control Bd. (2001) 94 Cal.App.4th 587, 598.) Generally, the
possessory rights of a tenant subject to a lease are limited to the
property described in the lease. (See Munoz v. MacMillan (2011)
195 Cal.App.4th 648, 655-656.) “We generally apply an
independent, or de novo, standard of review to conclusions of law
regarding interpretation of the [l]ease . . . .” (ASP Properties
Group, L.P. v. Fard, Inc. (2005) 133 Cal.App.4th 1257, 1266.)
      In interpreting the lease, the trial court must “give effect to
the mutual intention of the parties as it existed at the time” the
contract was executed. (Civ. Code, § 1636.) Ordinarily, the
objective intent of the contracting parties is determined solely by
reference to the contract’s terms. (Civ. Code, § 1639 [“When a
contract is reduced to writing, the intention of the parties is to be
ascertained from the writing alone, if possible”]; Civ. Code, § 1638
[“The language of a contract is to govern its interpretation”].)
“[E]xtrinsic evidence on the parties’ intended meaning of
language in the [l]ease” is usually considered “only if it [is]
relevant to show a meaning to which that language is reasonably
susceptible.” (ASP Properties Group, L.P. v. Fard, Inc., supra,
133 Cal.App.4th at p. 1267.)




                                 7
       Extrinsic evidence is admissible, however, to interpret an
agreement when a material term is ambiguous. (Code Civ. Proc.,
§ 1856, subd. (g); Pacific Gas & Electric Co. v. G.W. Thomas
Drayage & Rigging Co. (1968) 69 Cal.2d 33, 37; Dewalt v.
Berkeley Forge & Tool, Inc. (1992) 9 Cal.App.4th 1087, 1094.)
Even when a lease agreement appears to be clear and
unambiguous on its face, it may contain a latent ambiguity.
(Pacific Gas & Electric Co., supra, at pp. 39-40.) Thus, if
extrinsic evidence reveals that apparently clear language in the
contract is, in fact, susceptible to more than one reasonable
interpretation, then extrinsic evidence may be used to determine
the contracting parties’ objective intent. (Ibid.; see also FPI
Development, Inc. v. Nakashima (1991) 231 Cal.App.3d 367, 389.)
       Although the address and parcel number listed in the 2009
lease appear to be unambiguous, respondents contend that the
trial court appropriately considered extrinsic evidence to
introduce and resolve a latent ambiguity in the lease’s property
descriptions. We agree.
       Several witnesses testified that the 1201 North Vine Street
address was used to refer to both the banquet hall and the church
property. Taglyan testified that “[t]he address we use is 1201,
because it’s considered as one whole property, including the
church, banquet hall, parking, everything.” The owner of Divine
testified that he had used the 1201 North Vine Street address on
Divine’s website, and that the 1219 North Vine Street address
had never been used as an address for Divine outside of
administrative filings with the Secretary of State. A former
employee of Divine, who had worked at the banquet hall for two
years, testified that she “only” gave the 1201 North Vine Street
address to customers. This sufficiently demonstrates that the




                                8
1201 North Vine Street address used in the 2009 lease was
widely understood to include the banquet hall.
       No one disputes that the fundamental intent of the parties
was for Divine to operate catering services at the banquet hall.
While appellants tried to characterize the lease as an oral month-
to-month agreement, they do not contend that they intended to
lease any property other than 1207 and 1219 North Vine Street
to respondents, or that the agreement was for any other purpose
than to facilitate catering services for the banquet hall.
       Without any dispute as to the parties’ basic intent, we must
interpret the 2009 lease as including the banquet hall facilities
located at 1207 and 1219 North Vine Street. Any other result
would be absurd. (California National Bank v. Woodbridge Plaza
LLC (2008) 164 Cal.App.4th 137, 143 [construction of a lease
“cannot lead to unfair or absurd results but must be reasonable
and fair”].) Accordingly, the trial court correctly interpreted the
2009 lease as including the banquet hall facilities.
       2.      St. John Validly Authorized the Lease of the Banquet
               Hall
       Appellants argue that the trial court erroneously found
that St. John had the authority to enter into the 2009 lease on
behalf of the Diocese, “[t]he sole owner of the banquet hall and co-
tenant for the underlying ground lease.” Because the question of
one party’s agency to act for another “is a question of fact for the
trier of fact,” we may not disturb the trial court’s ruling on this
issue if it is supported by substantial evidence. (Ripani v. Liberty
Loan Corp. (1979) 95 Cal.App.3d 603, 611.)
       Actual authority exists when a principal expressly confers
such authority or, by his intentional or negligent conduct, causes
the agent to reasonably believe that the principal consents to the




                                 9
agent’s execution of an act on the principal’s behalf. (Civ. Code,
§ 2316; Tomerlin v. Canadian Indemnity Co. (1964) 61 Cal.2d
638, 643.) Here, substantial evidence supports the trial court’s
conclusion that Father Markarian, as the sole head of St. John,
had actual authority to lease out the church’s property on behalf
of the Diocese.2
       The trial court found that the Diocese’s bylaws did not
unambiguously forbid St. John from leasing out church property;
instead, it merely limited St. John’s authority to “lease . . . real
property for the use of the parish.” Crucially, the executive
director of the Diocese confirmed that, in practice, St. John could
commit the Diocese to “[a]ny agreement,” because “anything, in
reality . . . [that] a parish commits to is part of the Diocese . . .
and our bylaws are as such.” This amply supports the trial
court’s conclusion that Father Markarian had the actual
authority to lease the banquet hall on behalf of the Diocese.3


      2Because we affirm the trial court’s ruling on actual
authority, we need not address the question of whether Father
Markarian had ostensible authority to lease out the banquet hall.
      3 We may quickly dispose of appellants’ remaining
arguments. First, they argue that Father Markarian never
exercised his authority to lease the banquet hall on behalf of the
Diocese. This ignores Father Markarian’s signature on the 2007
lease as the “[o]wner or agent with authority to enter into this
agreement.” He signed the 2009 lease as the president of St.
John, and, as the executive director of the Diocese, testified,
“anything . . . [that] a parish commits to is part of the Diocese.”
Second, appellants argue that St. John did not have the authority
to sublease the Diocese’s interest in the property, and the trial
court exceeded its authority by granting exclusive possession of




                                 10
     For the above reasons, we affirm the trial court’s decision to
award possession of the banquet hall to Divine based on its rights
under the 2009 lease.
B.     Sanctions
       Appellants challenge the trial court’s award of sanctions for
their failure to admit the authenticity of the 2007 and 2009
leases.
       A party to a civil action may submit a written request for
the admission of “the genuineness of specified documents, or the
truth of specified matters of fact, opinion relating to fact, or
application of law to fact.” (Code Civ. Proc., § 2033.010.) If the
requesting party proves the truth of a request for admission
previously denied by the other party, the requesting party may
move the court for an order requiring the other party pay the
reasonable expenses incurred in making that proof, including
reasonable attorney fees. (Code Civ. Proc., § 2033.420.) Section
2033.420 is a procedural mechanism designed to expedite trial by
reducing the number of triable issues that must be adjudicated.
(City of Glendale v. Marcus Cable Associates, LLC (2015) 235
Cal.App.4th 344, 359.)
       The trial court must make such an order unless it finds
that one of the statutory exceptions applies, including, as
relevant here, that “[t]he admission sought was of no substantial


the premises to Divine. This argument overlooks long-standing
legal principles entitling a co-tenant “to possession of the entire
premises” and granting him the authority to “by lease or license
transfer his right of possession to another.” (Tompkins v.
Superior Court (1963) 59 Cal.2d 65, 68.) It also misstates the
trial court’s order, which entitles Divine to “possession” of the
banquet hall—not, as appellants contend, to exclusive possession.




                                11
importance.” (Code Civ. Proc., § 2033.420, subd. (b)(2).) “ ‘ “The
determination of whether ‘there were no good reasons for the
denial,’ whether the requested admission was ‘of substantial
importance,’ and the amount of expenses to be awarded, if any,
are all within the sound discretion of the trial court. [Citation.]” ’
[Citation.]” (Doe v. Los Angeles County Dept. of Children &
Family Services (2019) 37 Cal.App.5th 675, 690.) On appeal, we
will not reverse the order granting sanctions unless the trial
court abused its discretion. (Brooks v. American Broadcasting
Co. (1986) 179 Cal.App.3d 500, 508.)
      As the trial court aptly summarized, the “statute clearly
applies . . . because, in my opinion, the weight of the evidence,
overwhelming weight of the evidence, is that [the St. John’s
representative] signed it, and he knew it, and he was covering it
up.” Consequently, “the vast majority of the trial and the
witnesses were on that issue.”4
      Appellants denied a request for admission which asked
them to confirm that a representative of St. John signed the
leases. Appellants argue that sanctions were not warranted
because leases may not have been determinative of either party’s
possessory rights. This argument misses the point.
      The relevant question is not whether the written lease was
substantially important to the ultimate judgment; instead, we
must ask whether, at the time the admission was requested, the
material “ha[d] at least some direct relationship to one of the
central issues in the case, i.e., an issue which, if not proven,




      4Appellants do not challenge the trial court’s factual
findings.




                                  12
would have altered the results in the case.” (Brooks v. American
Broadcasting Co., supra, 179 Cal.App.3d at p. 509, fn. omitted.)
      The authenticity of the leases is directly related to the
central issue of the parties’ landlord-tenant relationship, and
whether the landlord is entitled to repossess the subject property
through unlawful detainer. Here, where the lease was ultimately
dispositive of the tenant’s possessory rights, the trial court’s
determination that the authenticity of the contested lease was of
substantial importance was well within its considerable
discretion.
                          DISPOSITION
     The judgment and order are affirmed. Respondents are
awarded their costs on appeal.
     NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.


      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                13